Case: 19-41044      Document: 00515608265         Page: 1    Date Filed: 10/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 19-41044                     October 20, 2020
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eduardo H. Ramirez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:16-CR-333-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Eduardo H. Ramirez appeals his 135-month sentence for conspiracy
   to possess with intent to distribute more than 1,000 kilograms of marijuana,
   arguing that the district court erred by finding that he was not eligible for a
   reduction to the offense level for acceptance of responsibility pursuant to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41044       Document: 00515608265           Page: 2   Date Filed: 10/20/2020




                                      No. 19-41044


   U.S.S.G. § 3E1.1. Instead of filing a brief, the Government filed an opposed
   motion for summary affirmance and an alternative motion for an extension of
   time in which to file its brief.
            Summary affirmance is warranted where “the position of one of the
   parties is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case.” Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969). Here, the Government asserts that the
   law of the case and issue preclusion doctrines apply based on our decision in
   Ramirez’s separate appeal of a different conviction raising the same issue.
   See Pepper v. United States, 562 U.S. 476, 506 (2011); Kaspar Wire Works, Inc.
   v. Leco Engineering and Machine, Inc., 575 F.2d 530, 535-36, (5th Cir. 1978);
   see also United States v. Ramirez, 706 F. App’x 217, 218 (5th Cir. 2017).
            The Government does not cite a case in which either doctrine applies
   to similar facts, meaning that it has not cited a specific case that forecloses
   Ramirez’s claim. See United States v. Houston, 625 F.3d 871, 873 n.2 (5th Cir.
   2010).     Moreover, the application of the law of the case doctrine is
   discretionary, not mandatory. See United States v. Castillo, 179 F.3d 321, 326-
   27 (5th Cir. 1999), rev’d on other grounds, 530 U.S. 120 (2000); see also White
   v. Murtha, 377 F.2d 428, 431 (5th Cir. 1967). Thus, summary affirmance is
   not appropriate. See Groendyke Transp., Inc., 406 F.2d at 1162.
            We will deny the motion for summary affirmance but decide the
   appeal without further briefing because the outcome is clear. Ramirez has
   not shown that the district court’s decision to deny him a reduction for
   acceptance of responsibility was “without foundation.” United States v.
   Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008) (internal quotation marks
   and citation omitted). Ramirez was released on bond in this case and
   absconded from pretrial supervision. He fled Indiana for Texas, began using
   an alias, and joined another drug conspiracy. He was a fugitive from justice




                                           2
Case: 19-41044     Document: 00515608265           Page: 3   Date Filed: 10/20/2020




                                    No. 19-41044


   for almost 12 years until his arrest for the Texas drug offense. Ramirez’s
   fugitive status and use of an alias were inconsistent with acceptance of
   responsibility. See United States v. Lujan-Sauceda, 187 F.3d 451, 451-52 (5th
   Cir. 1999); see also Ramirez, 706 F. App’x at 218.
          Accordingly, the Government’s motion for summary affirmance and
   alternative motion for extension of time are DENIED and the judgment of
   the district court is AFFIRMED.




                                         3